IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



JOHN E. MONTGOMERY and                         DIVISION ONE
SHARON R. PARCHIA, individually and
as Co-Personal Representatives of the          No. 78235-5-1
Estate of DR. ELINOR ELIZABETH
MONTGOMERY, and on behalf of the               PUBLISHED OPINION
beneficiaries of the estate to include:
DEBRA E. GRIFFIN, MICHAEL C.
MONTGOMERY, LYNDA R.
ESCALANTE, DANIEL E.
MONGTOMERY,STEPHEN K.
MONTGOMERY, and ENOCH P.
MONTGOMERY

                    Respondents,

              v.

AIR SERV CORPORATION, INC., a for-
profit corporation doing business in King
County, State of Washington; ABM
AVIATION, INC., d/b/a AIR SERV
CORPORATION and AIR SERV, a for-
profit corporation doing business in King
County, Washington, and CLARISSA
ESCALANTE, a single person residing
in Washington State,

                    Petitioners,

                                               FILED: August 12, 2019


      DWYER, J. — Following her death, Dr. Elinor Montgomery's estate filed a
wrongful death action against Air Serv Corporation and ABM Aviation Inc.
No. 78235-5-1/2


(collectively ABM)1 alleging negligence in the provision of wheelchair services by

ABM to Montgomery at the Dallas-Fort Worth (Dallas) airport in Texas.2 On

discretionary review, ABM seeks reversal of the trial court's ruling denying its

motion to dismiss for lack of personal jurisdiction. According to ABM, the trial

court erred by concluding that it had specific jurisdiction over ABM and that the

Estate's claim arose from ABM's contacts with Washington given that

Montgomery was injured in Texas and ABM provided wheelchair assistance

services in Texas but not in Washington. We agree and now reverse.



        ABM is an airline and airport services company incorporated in Georgia

with its principal place of business in Georgia. ABM offers a variety of airline and

airport services, including wheelchair assistance, by contracting with airlines and

airports. With respect to wheelchair assistance, passengers requiring such

services request wheelchair assistance directly from their airline. If ABM has a

contract with that airline to provide such services at the airport in which the

passenger requires wheelchair assistance, the airline will then request

wheelchair assistance from ABM on the customer's behalf.

        ABM has affiliate locations in numerous airports, including in Dallas and in

Seattle (SeaTac). In July 2015, however, ABM did not provide wheelchair


         1 The parties acknowledge that Air Serv Corporation and ABM Aviation Inc. are the same
company. The record does not provide a clear explanation as to how and when this became so.
         2 The complaint also sets forth a tort survival action seeking recompense of medical
expenses and general damages, claims brought by Montgomery's surviving relatives individually
for "negligent infliction of emotional distress, mental anguish, and loss of love and
companionship," and claims brought by Montgomery's children individually for "loss of the
parental relationship with their mother." All of these claims arise from ABM's alleged negligence
in the provision of wheelchair assistance services to Montgomery. For purposes of this opinion,
we refer to all plaintiffs as the "Estate" and all claims as the "claim."


                                                   2
No. 78235-5-1/3


assistance services in the SeaTac Airport but, rather, provided janitorial, cabin

cleaning, and baggage services.

       Sharon Parchia, Montgomery's daughter, purchased a ticket from Alaska

Airlines for Montgomery to travel from SeaTac to Dallas in July 2015.3 Parchia

utilized Alaska Airlines' website to purchase the ticket and, at the time of the

booking, checked a box on the website to request wheelchair assistance for

Montgomery for both her departure from SeaTac and her arrival in Dallas. The

website did not identify or offer any suggestion or reference to the company or

companies that would provide the wheelchair assistance. At no time did Parchia

or Montgomery contact ABM during the booking process.

       On July 29, 2015, Montgomery's flight arrived at the Dallas airport and

ABM provided Montgomery with wheelchair assistance services. The Estate

alleges that during or immediately following the provision of these services,

Montgomery sustained injuries that ultimately led to her death. Thereafter, the

Estate filed its claim in King County Superior Court against ABM, alleging that

negligence during the provision of wheelchair assistance services in Texas

caused Montgomery's death.4 The complaint alleges that jurisdiction over ABM

is proper because "at all times relevant and material hereto" ABM was "doing

business within King County, Washington, . . . as well as other locations in

Washington State."

       Subsequently, ABM filed a motion to dismiss for lack of personal


        3 Montgomery ultimately missed her originally scheduled Alaska Airlines flight and was
rebooked on an American Airlines flight for the following day.
        4 The Estate also brought suit against Montgomery's granddaughter, Clarissa Escalante,
alleging negligence for failing to adequately escort her grandmother through the Dallas airport.


                                                   3
No. 78235-5-1/4


jurisdiction. After hearing oral argument, the trial court denied the motion.

During the hearing, the trial court concluded that ABM had purposefully availed

itself of the privilege of conducting business in Washington and that the Estate's

claim was sufficiently connected to ABM's contacts with Washington to subject

ABM to the jurisdiction of Washington courts. Although the trial court considered

the connection between the Estate's claim and the forum to be "a little bit

tenuous," it nevertheless concluded, after discussing the extent of ABM's non-

wheelchair-assistance-related services, that as long as there was some

connection to ABM's acts or transactions in Washington, jurisdiction was proper,

even if that connection was "fairly tenuous."

       ABM then moved this court for discretionary review, asserting that review

was warranted pursuant to RAP 2.3(b)(1) because the trial court's denial of its

motion to dismiss constituted an obvious error rendering further proceedings

useless.5 Our commissioner ruled that the trial court's decision appeared

inconsistent with recent case law from the United States Supreme Court

concerning whether claims have arisen from a nonresident defendant's contacts

with a forum state and granted review.

                                                 II

       ABM contends that the trial court erred by concluding that the superior

court had specific personal jurisdiction over it and denying its CR 12(b)(2) motion



       5 RAP 2.3(b)(1) provides:
               (b) Considerations Governing Acceptance of Review. Except as provided in
       section (d), discretionary review may be accepted only in the following circumstances:
               (1)The superior court has committed an obvious error which would render further
       proceedings useless.


                                                 4
No. 78235-5-1/5


to dismiss for lack of personal jurisdiction. This is so, ABM asserts, because the

Estate's claim does not arise out of, or relate to, ABM's contacts with

Washington. In response, the Estate asserts that ABM purposefully availed itself

of the privilege of conducting business in Washington by entering into contracts

with airlines to provide wheelchair services to Washington residents in Texas and

that the Estate's claim arose from those contracts. ABM has the better

argument.

                                         A

       We review de novo the denial of a motion to dismiss for lack of personal

jurisdiction. State v. LG Elecs., Inc., 186 Wash. 2d 169, 176, 375 P.3d 1035 (2016).

"When a motion to dismiss for lack of personal jurisdiction is resolved without an

evidentiary hearing, the plaintiffs burden is only that of a prima facie showing of

jurisdiction." LG Elecs., 186 Wash. 2d at 176. Even when the trial court considers

matters outside the pleadings, we treat the allegations in the complaint as

established for purposes of determining jurisdiction. State v. LG Elecs., Inc., 185
Wash. App. 394, 406, 341 P.3d 346(2015)(quoting Freestone Capital Partners LP

v. MKA Real Estate Opportunity Fund I, LLC, 155 Wash. App. 643, 654, 230 P.3d
625 (2010)), affd, 186 Wash. 2d 169 (2016). For matters outside the pleadings, we

draw reasonable inferences in the light favorable to the nonmoving party. State

v. AU Optronics Corp., 180 Wash. App. 903, 912, 328 P.3d 919 (2014).

      "The Due Process Clause of the Fourteenth Amendment sets the outer

boundaries of a state tribunal's authority to proceed against a defendant."

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923, 131 S. Ct.
5
No. 78235-5-1/6


2846, 180 L. Ed. 2d 796 (2011); U.S. CONST. amend. XIV, § 1. "Under

Washington's long arm jurisdiction statute, RCW 4.28.185, personal jurisdiction

exists in Washington over nonresident defendants and foreign corporations as

long as it complies with federal due process." Noll v. Am. Biltrite Inc., 188 Wash. 2d
402, 411, 395 P.3d 1021 (2017). Thus, Washington courts may exercise

personal jurisdiction over a nonresident defendant so long as:(1) purposeful

minimum contacts exist between the defendant and the forum state,(2) the

plaintiff's injuries arise out of or relate to those minimum contacts, and (3) the

exercise of jurisdiction is consistent with notions of fair play and substantial

justice. LG Elecs., 186 Wash. 2d at 176-77.

       RCW 4.28.185(1) sets forth a list of acts that defendants may perform to

submit themselves to the jurisdiction of Washington courts:

              (1) Any person, whether or not a citizen or resident of this
       state, who in person or through an agent does any of the acts in
       this section enumerated, thereby submits said person, and, if an
       individual, his or her personal representative, to the jurisdiction of
       the courts of this state as to any cause of action arising from the
       doing of said acts:
              (a) The transaction of any business within this state;
              (b) The commission of a tortious act within this state;
              (c) The ownership, use, or possession of any property
       whether real or personal situated in this state;
              (d) Contracting to insure any person, property, or risk located
       within this state at the time of contracting;
              (e) The act of sexual intercourse within this state with
       respect to which a child may have been conceived;
              (f) Living in a marital relationship within this state
       notwithstanding subsequent departure from this state, as to all
       proceedings authorized by chapter 26.09 RCW,so long as the
       petitioning party has continued to reside in this state or has
       continued to be a member of the armed forces stationed in this
       state.




                                              6
No. 78235-5-1/7


(Emphasis added.) Washington courts have personal jurisdiction over

nonresident defendants for only those causes of action arising from the acts

listed in RCW 4.28.185(1). RCW 4.28.185(3).

        Contingent on the particular facts and claims in a case, Washington courts

may possess either general or specific personal jurisdiction over a defendant

corporation. Noll, 188 Wash. 2d at 412. A state court has general jurisdiction to

decide any claim against a defendant corporation when the corporation's

contacts with the state are so substantial that it is essentially at home in the

forum state.6 Goodyear, 564 U.S. at 919. "A court with general jurisdiction may

hear any claim against that defendant, even if all the incidents underlying the

claim occurred in a different State." Bristol-Myers Squibb Co. v. Superior Court

of Cal.,   U.S.     137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017). A defendant

corporation is at home in the state of its incorporation and the state of its principal

place of business. BNSF Ry. v. Tyrrell,          U.S.     137 S. Ct. 1549, 1558, 198 L.

Ed. 2d 36 (2017). Additionally, in truly exceptional cases, a corporation's

operations in a state may be of such a nature as to make it essentially at home

therein even though the state is neither its state of incorporation nor its principal

place of business.7 Tyrrell, 137 S. Ct. at 1558. Here, the Estate's complaint


        6 "General jurisdiction" is also referred to by the United States Supreme Court as "all-
purpose" jurisdiction. Bristol-Myers Squibb Co. v. Superior Court of Cal., U.S._, 137 S. Ct.
1773, 1780, 198 L. Ed. 2d 395(2017).
        7 In only one case has the Supreme Court found this test satisfied. During World War II,
a company headquartered in the Philippines transferred its headquarters' operations to Ohio, in
order to avoid the Japanese military occupation of the Philippines. Perkins v. Benguet Consol.
Mining Co., 342 U.S. 437, 447-48, 72 S. Ct. 413, 96 L. Ed. 485(1952). During World War II, the
Court held, the company was "at home" in Ohio. See Keeton v. Hustler Magazine, Inc., 465 U.S.
770, 780 n.11, 104 S. Ct. 1473, 79 L. Ed. 2d 790(1984)("Ohio was the corporation's principal, if
temporary, place of business."); Perkins, 342 U.S. at 448 ("[H]e carried on in Ohio a continuous
and systematic supervision of the necessarily limited wartime activities of the company.").


                                                   7
No. 78235-5-1/8


alleges that ABM conducted business in Washington. However, the Estate does

not claim that Washington courts have general jurisdiction over ABM.8 Thus, we

must determine whether Washington courts have specific jurisdiction over ABM

in this case.

        A state court may also exercise personal jurisdiction over a corporate

defendant based on the defendant's claim-specific contacts with the forum state.

This is called specific jurisdiction.8 Noll, 188 Wash. 2d at 412. For a state court to

exercise specific jurisdiction, there must be a connection between the forum state

and the controversy. Bristol-Myers Squibb, 137 S. Ct. at 1781. This minimum

contacts analysis looks to the defendant's contacts with the forum state itself, not

the defendant's contacts with persons who reside in the forum state. Walden v.

Fiore, 571 U.S. 277, 285, 134 S. Ct. 1115, 188 L. Ed. 2d 12(2014). Additionally,

"the relationship must arise out of contacts that the 'defendant himself'creates

with the forum State." Walden, 571 U.S. 277 at 284 (quoting Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)). A

plaintiff's or a third party's contacts with a forum cannot be "decisive in

determining whether the defendant's due process rights are violated." Rush v.

Savchuk, 444 U.S. 320, 332, 100 S. Ct. 571, 62 L. Ed. 2d 516 (1980).

        The United States Supreme Court most recently analyzed the

requirements of specific personal jurisdiction in Bristol-Myers Squibb. In that



         8 It is undisputed that ABM is incorporated in Georgia and its principal place of business
is in Georgia.    Accordingly, Washington courts do not have general personal jurisdiction over
ABM. Tyrrell, 137 S. Ct. at 1558.
         9 The United States Supreme Court sometimes refers to "specific jurisdiction" as "case-
linked" jurisdiction. Bristol-Myers Squibb, 137 S. Ct. at 1780.


                                                     8
No. 78235-5-1/9


litigation, the California Supreme Court adopted a "sliding scale" approach to

specific jurisdiction and ruled that California courts had specific jurisdiction over

Bristol-Myers Squibb in a case concerning injuries allegedly sustained from the

consumption of Plavix, a drug produced and sold by Bristol-Myers Squibb.

Bristol-Myers Squibb, 137 S. Ct. at 1778-79. According to the United States

Supreme Court, "[u]nder the California approach, the strength of the requisite

connection between the forum and the specific claims at issue is relaxed if the

defendant has extensive forum contacts that are unrelated to those claims."

Bristol-Myers Squibb, 137 S. Ct. at 1781. The California Supreme Court's ruling

was not unanimous, and the dissenters accused the majority of "expand[ing]

specific jurisdiction to the point that, for a large category of defendants, it

becomes indistinguishable from general jurisdiction." Bristol-Myers Squibb Co. v.

Superior Court, 1 Cal. 5th 783, 816, 206 Cal. Rptr. 3d 636, 377 P.3d 874(2016)

(Werdegar, J., dissenting).

       The United States Supreme Court reversed, strongly rebuking the

California Supreme Court for its application of the "sliding scale" approach.

Bristol-Myers Squibb, 137 S. Ct. at 1781. The Court explained that specific

jurisdiction requires that there be "'an affiliation between the forum and the

underlying controversy, principally,[an] activity or an occurrence that takes place

in the forum State." Bristol-Myers Squibb, 137 S. Ct. at 1780 (alteration in

original)(quoting Goodyear, 564 U.S. at 919). The Court further explained that a

corporation's continuous activity within a state is irrelevant to specific jurisdiction

if there is no adequate link between that activity and the claim made in the case.



                                               9
No. 78235-5-1/10


Bristol-Meyers Squibb, 137 S. Ct. at 1781.

       ABM contends that the trial court herein erred by concluding that it had

specific jurisdiction over ABM. This is so, ABM contends, because there was no

link between the claim made in this case and ABM's contacts with Washington.

We agree.

       The pertinent facts of this case are not disputed and demonstrate that the

Estate's claim did not arise from ABM's contacts with Washington. It is

undisputed that ABM had contacts with Washington at the time of Montgomery's

injuries because it had contracts with airlines to perform janitorial, cabin cleaning,

and baggage services at SeaTac. But it is also undisputed that ABM did not

provide any wheelchair services at SeaTac and that it only provided wheelchair

services to Montgomery in Texas.

       The trial court's ruling appears to have implicitly adopted the sliding scale

approach rejected by the United States Supreme Court in Bristol-Myers Squibb.

It is clear from the record that the trial court considered the connection between

the Estate's claim and the forum to be "a little bit tenuous." Nevertheless, the

trial court concluded, after discussing ABM's non-wheelchair-assistance-related

services, that as long as ABM was transacting business in Washington, and

Parchia was in Washington when she requested that wheelchair services be

provided to Montgomery in Texas, personal jurisdiction was proper, even if that

connection was "fairly tenuous." This generous approach to specific

jurisdiction—giving heed to the amount of non related business conducted in the

forum to compensate for the necessary "case-linked" connection between the tort



                                             10
No. 78235-5-1/11


and the forum—was expressly rejected by the Bristol-Myers Squibb Court. 137
S. Ct. at 1781.

       While it is undisputed that ABM conducted some business within

Washington, it is not sufficient, for purposes of establishing specific jurisdiction,

that ABM conducted business activities in Washington unrelated to the provision

of wheelchair services when it is from the allegedly negligent provision of such

services in Texas that the Estate's claim arose. See Bristol-Myers Squibb, 137
S. Ct. at 1781 ("Nor is it sufficient—or even relevant—that [Bristol-Myers Squibb]

conducted research in California on matters unrelated to Plavix. What is

needed—and what is missing here—is a connection between the forum and the

specific claims at issue."). Specific jurisdiction is not flexible: a claim must arise

from the nonresident defendant's contacts with the forum state regardless of how

many (or how few) contacts the nonresident defendant has with the forum state.

Bristol-Myers Squibb, 137 S. Ct. at 1781. Because the Estate's claim did not

arise from ABM's contacts with Washington, Washington courts do not have

specific personal jurisdiction over ABM for the claim alleged herein.



       The Estate contends that its claim arose from ABM's contacts with

Washington through the third party arrangement ABM has with airlines to provide

wheelchair services in Dallas to Washington residents who fly to Texas.

Essentially, the Estate asserts (1) that ABM purposefully availed itself of the

privilege of doing business in Washington by contracting with airlines to provide

wheelchair services to Washington residents in Texas, and (2) that



                                              11
No. 78235-5-1/12


Montgomery's injuries arose from those contracts and, therefore, arose from

ABM's contacts with Washington. This argument is off the mark.

       First, RCW 4.28.185 does not permit Washington courts to exercise

jurisdiction over nonresident defendants for business they conduct in other

states. RCW 4.28.185(1)(a) specifically requires that jurisdiction over

nonresident defendants premised on business transactions must be premised on

business transactions made within Washington. The Estate's assertion of

jurisdiction is premised on a contract to provide services in Texas. That does not

meet the requirements of Washington's long-arm statute.

       Second, the Estate's assertion evinces a misunderstanding of that which

constitutes purposeful availment. The principal inquiry for whether a corporation

has purposely availed itself of the privilege of conducting business activities in

the forum state is "whether the defendant's activities manifest an intention to

submit to the power of a sovereign." J. McIntyre Mach., Ltd. v. Nicastro, 564
U.S. 873, 882, 131 S. Ct. 2780, 180 L. Ed. 2d 765 (2011). This analysis "looks to

the defendant's contacts with the forum State itself, not the defendant's contacts

with persons who reside there." Walden, 571 U.S. at 285. The necessary

contact cannot be created by the actions of the plaintiff or a third party or by the

"random, fortuitous, or attenuated' contacts [the defendant] makes by interacting

with other persons affiliated with the State." Walden, 571 U.S. at 286 (quoting

Burger King Corp., 471 U.S. at 475).

       For example, in World-Wide Volkswagen Corp. v. Woodson,444 U.S.

286, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980), the United States Supreme Court



                                             12
No. 78235-5-1/13


concluded that the state courts of Oklahoma could not exercise specific personal

jurisdiction over World-Wide Volkswagen Corp. and other corporate defendants.

Therein, the Court explained that "if the sale of a product of a manufacturer or

distributor . . . arises from the efforts of the manufacturer or distributor to serve,

directly or indirectly, the market for its product in other States, it is not

unreasonable to subject it to suit in one of those States if its allegedly defective

merchandise has there been the source of injury to its owner or to others."

World-Wide Volkswagen Corn., 444 U.S. at 297(emphasis added). The Court

further explained, however, that World-Wide Volkswagen Corp. and other

corporate defendants did not carry on any "activity whatsoever in Oklahoma" and

the defendant's contact with Oklahoma was due only to the "fortuitous

circumstance that a single Audi automobile . . . happened to suffer an accident

while passing through Oklahoma." World-Wide Volkswagen Corp., 444 U.S. at

295. The Court concluded that this "isolated occurrence" and "the mere

'unilateral activity of those who claim some relationship with a nonresident

defendant cannot satisfy the requirement of contact with the forum State."

World-Wide Volkswagen Corp., 444 U.S. at 295, 298 (quoting Hanson v.

Denckla, 357 U.S. 235, 253, 78 S. Ct. 1228, 2 L. Ed. 2d 1283(1958)).

       The Estate asserts that ABM purposefully availed itself of the privilege of

doing business in Washington by entering into contracts with airlines to provide

wheelchair services to Washington residents in Texas. This is not sufficient to

establish case-linked personal jurisdiction. Providing services in Texas does not

manifest an intention to submit to the jurisdiction of Washington courts. And the



                                               13
No. 78235-5-1/14


presence of third parties in Washington cannot substitute for the absence of a

link between the forum and the defendant's wrongful act that gave rise to the

claim.

         The trial court erred when it denied ABM's motion to dismiss for lack of

personal jurisdiction. We therefore reverse and remand for dismissal, without

prejudice, of all claims against ABM.

         Reversed.




WE CONCUR:




                                              14